



COURT OF APPEAL FOR ONTARIO

CITATION:
Bhatti v. Singh, 2013
    ONCA 187

DATE: 20130327

DOCKET: C55970

Sharpe, MacFarland and Pepall JJ.A.

BETWEEN

Muhammed Azim Bhatti

Plaintiff (Respondent)

and

Ajinder Singh

Defendant (Appellant)

Harsaap Mann, for the appellant

Omar Khan, for the respondent

Heard: March 26, 2013

On appeal from the order of Justice L. Snowie of the Superior
    Court of Justice, dated August 8, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no error on the part of the motion judge in granting summary
    judgment. The agreement of January 9, 2009 and the trust agreement of March 30,
    2009 clearly establish that the parties are 50% beneficial owners of the
    subject property. We do not accept the submission that if indeed there is money
    owing under the January 9, 2009 agreement, that would, as a matter of law,
    allow the appellant to walk away from the agreements he has signed.

[2]

As we read the transcript, the appellant agreed to proceed before the motion
    judge and accordingly, we reject the submission that she erred by refusing to
    grant an adjournment.

[3]

It is clear from the record that the appellant was aware he faced a
    request for summary judgment and any deficiency to the notice of motion carried
    him no prejudice.

[4]

Accordingly, the appeal is dismissed.

[5]

Costs to the respondent fixed at $10,000 inclusive of disbursements and
    applicable taxes.


